                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: March 22, 2019




                                                                    _________________________________
                                                                    Brenda K. Martin, Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF ARIZONA

 In re:                                                Chapter 11

 Bob Bondurant School of High Performance              Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                       STIPULATED ORDER GRANTING
                Debtor.                                RELIEF FROM AUTOMATIC STAY

                                                       Re: Wells Fargo Equipment


 Wells Fargo Vendor Financial Services, LLC and
 Wells Fargo Financial Leasing, Inc.,

                Movants,

          v.

 Bob Bondurant School of High Performance
 Driving, Inc.,

                Respondent.

          Bob Bondurant School of High Performance Driving, Inc. (the “Debtor”), debtor-in-

 possession in the above-captioned case, and Wells Fargo Vendor Financial Services, LLC and

 Wells Fargo Financial Leasing, Inc. (collectively, “Wells Fargo”), having agreed to the terms set

 forth herein and stipulated to entry of this Order, the Court having considered the stipulated

 terms, the Notice of Filing Stipulated Order Granting Relief from Automatic Stay (the “Notice”)

 and the lack of objection thereto, the entire record before the Court, and after due deliberation

 thereon and sufficient cause appearing therefor, the Court hereby finds and concludes:




Case  2:18-bk-12041-BKM
 {00157719}                    Doc 226 Filed 03/22/19 Entered 03/22/19 14:41:46
                                          12562821.1                                          Desc
                                Main Document        Page 1 of 3
        1.     On October 2, 2018, the Debtor filed this case under Chapter 11 of the

 Bankruptcy Code.

        2.     The Debtor and Wells Fargo are parties to that certain Equipment Lease

 Agreement dated April 29, 2016 and that certain Image Management Agreement dated July 27,

 2017 (collectively, the “Agreements”) relating to certain phone and copier equipment as detailed

 therein (the “Equipment”). Copies of the Agreements and related documents are attached

 hereto as Exhibit A.

        3.     On March 7, 2019, the Debtor filed its Motion to Approve Sale of Assets Free and

 Clear of Lien [DE 179] (the “Motion”), as supplemented [DE 206], pursuant to which the

 Debtor proposes the sale of substantially all of its assets (the “Sale”) to AZNY22, LLC, an

 Arizona limited liability company (the “Stalking Horse”).

        4.     Pursuant to the Asset Purchase Agreement between the Debtor and the Stalking

 Horse [DE 206] (the “APA”), the Stalking Horse has specifically excluded from the Sale the

 Equipment and any contract or lease rights under the Agreements. See Notice of Filing Exhibit B

 to Motion to Approve Sale of Assets Free and Clear of Liens at DE 190.

        5.     The Sale to the Stalking Horse pursuant to the APA is subject to higher and better

 offers, which may include proposals to acquire the Equipment and assume and assign the

 Agreements, subject to Wells Fargo’s consent and rights under the Bankruptcy Code. The Court

 has scheduled the Motion and an auction in connection with the Sale for hearing on March 22,

 2019 (the “Sale Hearing”).

        6.     Pursuant to the Motion and the APA, the Debtor seeks a waiver of the 14-day stay

 under Fed. R. Bankr. P. 6004(h) to close the Sale as soon as practicable after the Sale Hearing

 (the “Closing”).   In the event the winning bid at the Sale Hearing does not include the

 Equipment and the Agreements, it is important that Wells Fargo be able to take possession of the

 Equipment prior to the Closing. Accordingly, the parties hereby stipulate to and request waiver

 of the 14-day stay under Fed. R. Bankr. P. 4001(a)(3).

        7.     Nothing herein precludes the Debtor from voluntarily turning over possession and




Case  2:18-bk-12041-BKM
 {00157719}                    Doc 226 Filed 03/22/19 Entered 03/22/19 14:41:46
                                          12562821.1                                           2
                                                                                            Desc
                                Main Document        Page 2 of 3
 control of the Equipment to Wells Fargo prior to entry of this Order or the Closing, but Wells

 Fargo shall not complete any disposition of the Equipment until entry of this Order.

        8.      It is in the best interests of creditors and the Debtor’s bankruptcy estate to approve

 this stipulation for relief from the automatic stay with respect to the Equipment because the

 Equipment is burdensome or of inconsequential value or benefit to the estate.

        Based on the foregoing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

 as follows:

        A.      The automatic stay of 11 U.S.C. § 362(a) and all other bankruptcy stays and

 injunctions are hereby terminated with respect to the Equipment.

        B.      The 14-day stay under Fed. R. Bank. P. 4001(a)(3) is hereby waived.

        C.      At Wells Fargo’s request, the Debtor shall cooperate with Wells Fargo to

 promptly turn over possession and control of the Equipment no later than the Closing or such

 other time as may be agreed to by the parties.

        D.      Nothing herein shall affect Wells Fargo’s rights in connection with a proposed

 sale of the Equipment and/or assumption and assignment of the Agreements to the Stalking

 Horse or any other prospective buyer.

                                 SIGNED AND DATED ABOVE


 APPROVED AS TO FORM AND CONTENT:

   ALLEN BARNES & JONES, PLC                          BRYAN CAVE LEIGHTON PAISNER
                                                      LLP

   /s/ PJG #30340                                 .   /s/ KT #032446                            .




   Hilary L. Barnes                                   Robert J. Miller
   Philip J. Giles                                    Khaled Tarazi
   1850 N. Central Ave., Suite 1150                   Two North Central Avenue, Suite 2100
   Phoenix, AZ 85004                                  Phoenix, Arizona 85004-4406
   Attorneys for Debtor                               Attorneys for Wells Fargo Vendor
                                                      Financial Services, LLC and Wells Fargo
                                                      Financial Leasing, Inc.




Case  2:18-bk-12041-BKM
 {00157719}                    Doc 226 Filed 03/22/19 Entered 03/22/19 14:41:46
                                          12562821.1                                                   3
                                                                                                    Desc
                                Main Document        Page 3 of 3
